Title: To James Madison from David Humphreys, 23 March 1801
From: Humphreys, David
To: Madison, James


Sir
Madrid March 23d. 1801
I have this moment received intelligence from a person worthy of credit, at the Royal Sitio of Aranjuez, to the following effect: Last night Lucien Bonaparte signed (and it is he himself who told me) the Treaty by which the Heriditary Prince of Parma (and not his father) is definitively named King of the Etruscans. This election of the Prince, the Son, instead of the Prince his father, explains the reason of the so great frequency of Couriers. To me it affords an additional reason for believing the cession of Louisiana to France. With great regard & esteem, I have the honour to be Sir Your Mo: ob: & Mo: h’ble Servt
D. Humphreys
P. S March 24th. I send another copy of the State Paper against Jansenism, which was not made out in time for last Night’s Mail. This Paper, in conjunction with the Bull, respecting the Council of Pistoja, which was published here on the 9th: of Jany last & forwarded by me to you under a blank cover, will sufficiently announce the System which prevails in this Country at present.
 

   
   RC (DNA: RG 59, DD, Spain, vol. 5). Marked “(fourth copy).” Italicized words were written in code; key not found. Interlinear decoding in Wagner’s hand. Enclosure not found.



   
   The 1786 Synod of Pistoia had called for general Catholic church reforms and included declarations that only a general church council—not the pope—was infallible and that church authority was limited to spiritual matters. Pope Pius VI issued a bull, Auctorem fidei (1794), condemning those conclusions. On 10 Dec. 1800 King Charles IV approved the bull and ordered that the “Jansenist” beliefs not be taught, defended, or believed, threatening violators with severe punishments (Novísima recopilacíon de las leyes de España [6 vols.; Madrid, 1805–7], 1:13–14).


